DETAILED ACTION
This office action is in response to applicant’s filing dated March 16, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Mach 2, 2021 has been entered.
 
Status of Claims
Claim(s) 1, 5, 6, 9-17, 19, 20, and 25-32 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed October 1, 2020.  Acknowledgement is made of Applicant's amendment of claim(s) 1, 16, 17, and 25; and cancelation of claim(s) 2-4, 7, 8, 18, and 21-24. 

Election/Restrictions
Applicants elected with traverse Group I, drawn to a parasiticidal veterinary granule comprising (e) at least one macrocyclic lactone compound; (f) at least one insect growth regulator (IGR); (g) at least one surfactant excipient; and (h) at least one diluent excipient, wherein said granule remains stable and pharmaceutically active for at least 6 months, and said granule, when mixed in water, forms a parasiticidally effective liquid composition as the elected invention and cyromazine as the elected insect growth regulator species, ivermectin as the elected macrocyclic compound species, cetrimide as the elected surfactant species, lactose, mannitol, and mixtures thereof for the diluent species, and no additional components as the elected species in the reply filed on February 4, 2019.
Claims 1 and 17 have been found free of prior art.  Thus, Examination has been expanded to encompass a composition comprising the full scope of an antioxidant stabilizer.
Claims 1, 5, 6, 9, 11, 14-17, 20, and 25-27 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 28-30, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Claims 31 and 32, directed to the invention(s) of Group III do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on December 3, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Katrina Bergbauer on June 10, 2021.

The application has been amended as follows: 
The claims have been amended as follows:
Claim 10.  (Canceled)
Clam 12.   (Canceled)

Claim 19.  (Canceled)
Claim 31.  (Canceled)
Claim 32.  (Canceled)


Conclusion
Claims 1, 5, 6, 9, 11, 14-17, 20, and 25-30 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RR/             Examiner, Art Unit 1628

/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628